EXHIBIT 10.1
 
 
Term Loan Agreement


Party A (hereinafter referred to as the “Lender”): Tianjin Tianshi Biological
Development Co., Ltd.


Party B (hereinafter referred to as the “Borrower”): Tianjin Tianshi Biological
Engineering Co., Ltd.


The Lender and the Borrower have reached and signed a loan agreement which
should be observed by both parties.


The Borrower agrees to pay interest on the balance, as of March 31, 2007, of the
Lender’s Other Receivables-related parties that originated from the Borrower and
were transferred from the Lender’s Accounts Receivable - related parties. The
related terms are stipulated as follows:



1.  
The amount of the loan: RMB 37,368,952 (US$ 4,839,279);

2.  
The term of the loan agreement: from April 1, 2007 to June 30, 2007;

3.  
The type of the loan: short-term loan;

4.  
The interest of the loan: at a rate for the same level and same period of loan
stipulated by the People’s Bank of China on April 1, 2007 (5.67%);

5.  
With approval from the Lender, the Borrower can pay off the loan before June 30,
2007. The interest of the loan shall be calculated until the day on which the
principal of the loan is repaid, and no fine shall be imposed on the Borrower
for advancing the repayment of the loan.

 


The Lender:
 
The Borrower:
Tianjin Tianshi Biological Development
Co., Ltd
 
Tianjin Tianshi Biological Engineering
Co., Ltd
       
By
/s/ Jinyuan Li
 
By
/s/ Baolan Li
         
Title:
General Manager
 
Title:
Director
           
April 24, 2007
   
April 24, 2007

 

--------------------------------------------------------------------------------

